Case 2:16-cv-01118-CCC-MF Document 741 Filed 12/23/19 Page 1 of 1 PageID: 23316



  Liza M. Walsh
  Marc Haefner
  Christine I. Gannon
  WALSH PIZZI O’REILLY FALANGA LLP
  Three Gateway Center
  100 Mulberry Street, 15th Floor
  Newark, New Jersey 07102
  (973) 757-1100
  Attorneys for Plaintiffs Immunex Corporation
  and Amgen Manufacturing, Limited

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

    IMMUNEX CORPORATION; AMGEN                           Civil Action No. 16-1118 (CCC/MF)
    MANUFACTURING, LIMITED; and
    HOFFMANN-LA ROCHE INC.,
    Plaintiffs,                                              NOTICE OF WITHDRAWAL
              v.
    SANDOZ INC.; SANDOZ
    INTERNATIONAL GMBH; and SANDOZ
    GMBH,
                                                                  Electronically Filed
    Defendants.


        PLEASE TAKE NOTICE that Colleen M. Maker of the law firm Walsh Pizzi O’Reilly

 Falanga LLP withdraws her appearance on behalf of Plaintiffs, Immunex Corporation and Amgen

 Manufacturing, Limited (collectively, “Immunex”), in the above captioned matter and request

 removal from electronic notification.

        PLEASE TAKE FURTHER NOTICE that Immunex will continue to be represented by

 Walsh Pizzi O’Reilly Falanga LLP and Sidley Austin LLP and that Liza M. Walsh has been duly

 and properly designated by the Court as the “lead attorney to be noticed” on behalf of Plaintiff for

 purposes of the Case Management/Electronic Filing System.

                                                      WALSH PIZZI O’REILLY FALANGA LLP

 Dated: December 23, 2019                             s/Liza M. Walsh
                                                      Liza M. Walsh
